Judgment dismissing the complaint on the merits in an action to declare moneys on deposit to belong to a judgment debtor and to direct payment thereof on account of plaintiff’s judgment reversed on the law and the facts, with costs, and judgment directed for the plaintiff, with costs, declaring the money on deposit in the name of defendant Annie Herzfeld to be the property of defendant Abraham Herzfeld and directing that the sum remaining be paid over by the defendants to the sheriff of Kings county to be applied on account of the plaintiff’s judgment. We are of opinion that the condemnation award turned over by Henrietta Herzfeld to defendant Annie Herzfeld was a transfer for the benefit of defendant Abraham Herzfeld, and that the account in question in the name of defendant Annie Herzfeld was actually that of defendant Abraham Herzfeld. The moneys so transferred and deposited in this account belonged to him. However, immediately upon the institution of this action and notice of application for a temporary injunction, the account was withdrawn with the exception of twenty-six cents, evidently overlooked. While the amount remaining in the account is trivial, it is sufficient on which to predicate a Judgment in favor of the plaintiff and against the defendants. Findings and conclusions inconsistent herewith are reversed and new findings and conclusions will be made. Young, Hagarty, Cars-well and Johnston, JJ., concur; Lazansky, P. J., not voting. Settle order on notice.